t c summary opinion united_states tax_court randall albert fritscher petitioner v commissioner of internal revenue respondent docket no 6008-o00s filed date randall albert fritscher pro_se brandi b darwin for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision are as follows whether petitioner is entitled to dependency_exemptions for his two daughters we hold that he is not whether petitioner is entitled to head-of-household filing_status we hold that he is not whether petitioner is entitled to an earned_income_credit we hold that he is not background’ some of the facts have been stipulated and they are so found petitioner resided in keystone heights florida at the time that his petition was filed with the court a petitioner’s marriage and divorce in date petitioner and lee ellen phillips ms phillips were married in duval county florida three years later in date the couple separated later that month petitioner commenced divorce proceedings on date the circuit_court for duval county florida the duval county court entered a final judgment of dissolution of marriage the divorce decree at trial we deferred ruling on certain evidentiary objections relating principally to relevancy that respondent reserved in the stipulation of facts we now overrule those objections b petitioner’s children petitioner and ms phillips have two daughters kimberly brook fritscher kimberly and michelle ashley fritscher michelle kimberly was born in date and michelle was born in date c court orders regarding legal custody of the children in date during the pendency of the divorce proceedings between petitioner and ms phillips the duval county court issued an order granting ms phillips’ motion for temporary relief specifically the court ordered that petitioner and ms phillips should have shared parental responsibility for kimberly and michelle nevertheless the court ordered the primary physical residence of the children should be with ms phillips petitioner should have liberal visitation rights and petitioner should pay child_support to ms phillips in date the duval county court issued an order regarding petitioner’s motion for contempt in its order the court reserved jurisdiction on the issue whether ms phillips was in willful contempt for failure to allow petitioner to have visitation and shared parental responsibility however the court granted temporary custody of kimberly and michelle to petitioner in the divorce decree the duval county court continued to direct that petitioner and ms phillips should have shared parental responsibility however the court ordered petitioner should have the primary physical residence and custody of the children ms phillips should have both liberal visitation rights and the first option with regard to the children’s care and ms phillips should pay child_support to petitioner d the children’s places of abode upon their separation in date petitioner moved into a single-family house that was owned by his parents in keystone heights florida and ms phillips moved into an apartment that was maintained by her parents in jacksonville florida kimberly and michelle went with their mother and lived with her in date ms phillips moved into her own apartment in orange park florida as before kimberly and michelle went with their mother and lived with her at or about the time of his separation in date petitioner was working for american airlines at the jacksonville international airport subsequently his post of duty was changed to the dallas ft worth international airport where he worked as a troubleshooter sometime in petitioner resigned from the airline and went to work as a travel agent for american express in the jacksonville area one of the stipulated exhibits a student registration continued as previously stated the duval county court granted temporary custody of kimberly and michelle to petitioner in date at that time the children moved into petitioner’s home in keystone heights florida and resided with their father throughout the balance of the year b petitioner’s tax_return on his income_tax return form_1040 for petitioner claimed head-of-household filing_status petitioner also claimed dependency_exemptions for kimberly and michelle and he identified his daughters as gualifying children for purposes of the earned_income_credit f the notice_of_deficiency upon audit respondent determined a deficiency in petitioner’s income_tax for in the amount of dollar_figure in determining the deficiency respondent adjusted petitioner’s filing_status from head_of_household to single disallowed the dependency_exemptions for kimberly and michelle and disallowed the earned_income_credit continued statement for kimberly discloses petitioner’s business name and address as american airlines dallas tx the statement is dated date discussion a dependency_exemptions for kimberly and michelle as relevant herein a taxpayer is entitled to dependency_exemptions for his daughters if more than half of their support is furnished by the taxpayer see sec_151 and sec_152 in the case of children whose parents are either divorced or separated or who live apart at all times during the last months of the calendar_year sec_152 provides that the custodial_parent ie the parent having custody for a greater portion of the calendar_year is deemed to provide more than half of the children’s support for such year for purposes of this rule and as relevant herein custody is determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree sec_1_152-4 income_tax regs in the present case ms phillips had legal custody of kimberly and michelle for a greater portion of by virtue of the date order of the duval county court accordingly ms phillips is considered to be the custodial exceptions to the general_rule of sec_152 are not applicable in the present case see sec_152 and indeed at trial petitioner admitted that ms phillips had the legal custody from the end of the summer of ‘96 until date parent within the meaning of sec_152 and she is the one who is deemed to have provided more than half of kimberly’s and michelle’s support petitioner is not therefore entitled to dependency_exemptions for his daughters in respondent’s determination is sustained b filing_status as relevant herein an individual qualifies as a head of a household if such individual is not married at the close of his taxable_year and maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as members of such household of his daughters see sec_2 a the term principal_place_of_abode is synonymous with home sec_1_2-2 income_tax regs the record demonstrates that kimberly and michelle lived with ms phillips their mother from january through date and that they lived with petitioner their father from september through date it is clear therefore that petitioner did not maintain a home in that was his daughters’ principal_place_of_abode for more than one-half of the taxable_year if a taxpayer’s daughter is not married it is not necessary that the taxpayer be entitled to a dependency_exemption for her under sec_151 in order to qualify for head-of--household filing_status see sec_2 a the fact that kimberly and michelle may not have enjoyed ideal living arrangements with ms phillips during the first months of the year does not mean that their principal_place_of_abode was not with their mother see cubick v commissioner tcmemo_1977_102 in view of the foregoing we hold that petitioner does not qualify for head-of-household filing_status in respondent’s determination is sustained c earned_income_credit in the case of an eligible_individual sec_32 allows an earned_income_credit as relevant herein the term eligible_individual means any individual who has a gualifying child for the taxable_year ’ sec_32 a i also as relevant herein the term qualifying_child means a daughter of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_32 a the term principal_place_of_abode as used in sec_32 a has essentially the same meaning as the term principal_place_of_abode as used in sec_2 a sec_1_32-2 income_tax regs therefore because we have already decided that petitioner did not maintain a household that ’ an individual who does not have a qualifying_child for the taxable_year may nevertheless qualify as an eligible_individual sec_32 a however petitioner does not so qualify because his income exceeded the statutory maximum was the principal_place_of_abode of kimberly and michelle for more than one-half of it follows that petitioner did not have a qualifying_child in and is not entitled to an earned_income_credit for that year respondent’s determination is sustained conclusion reviewed and adopted as the report of the small_tax_case division in order to give effect to the foregoing decision will be entered for respondent
